SUMMARY ORDER
Sheriff Andre Jackson appeals the district court’s March 30, 2010 order granting the municipal parties’ motion for summary judgment on his cross-claim for reimbursement and indemnification of attorney’s fees incurred litigating a civil action in which both the City and Jackson were defendants. He also appeals the district court’s order denying his motion for summary judgment on the same claim.
After reviewing the issues on appeal and the record of proceedings below, we affirm for substantially the same reasons articulated by the district court in its thorough and well-reasoned order and opinion.
Accordingly, the judgment of the district court is AFFIRMED.